140 Ga. App. 355 (1976)
231 S.E.2d 130
SHINE
v.
SPORTSERVICE CORPORATION.
52995.
Court of Appeals of Georgia.
Submitted November 1, 1976.
Decided November 5, 1976.
*356 Arthur P. Tranakos, for appellant.
Powell, Goldstein, Frazer & Murphy, James H. Keaten, Daniel M. Coursey, Frank Mays Hull, for appellee.
BELL, Chief Judge.
Plaintiff's motion for summary judgment was granted on April 27, 1976. On May 26, 1976, defendant filed a motion for new trial which was denied on June 23, 1976. A notice of appeal from the judgment of June 23, 1976 was filed by defendant on June 23, 1976. Plaintiff has moved to dismiss the appeal. Held:
A motion for new trial is not the proper vehicle to obtain a re-examination of the grant of summary judgment and a motion so filed has no validity and will not extend the filing date of a notice of appeal within the intent and meaning of Code Ann. § 6-803. See Code § 70-301 and Buchanan v. James, 134 Ga. 475 (1) (68 S.E. 72).
Appeal dismissed. Clark and Stolz, JJ., concur.